333 S.E.2d 484 (1985)
314 N.C. 328
FORSYTH COUNTY
v.
William H. SHELTON; and wife, Carolyn Shelton; Christopher H. Shelton; William T. Shelton; and Lisa Shelton.
No. 365P85.
Supreme Court of North Carolina.
August 13, 1985.
Yokley & Teeter, Winston-Salem, for defendants.
Jonathan Maxwell, P. Eugene Price, Jr., Winston-Salem, for plaintiff.
Defendants' notice of appeal and petition for discretionary review under G.S. § 731. Plaintiff's motion to dismiss the appeal for lack of substantial constitutional question. Allowed. Petition Denied.